DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are still at issue and are present for examination. 
Election/Restrictions
	Applicant's election without traverse of the invention of Group I, drawn to a gene editing nuclease, in the paper of 10/27/2022, is acknowledged.  Applicant's election without traverse the invention of Species Group 1: “Cas protein” and Species Group 2: “Cas9”,  in the paper of 10/27/2022, is acknowledged.  
Claims 5, 6, 20 are withdrawn from further consideration pursuant to 37 CFR1.142(b) as being drawn to a nonelected invention.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609 A(1) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  
There are currently no information disclosure statements in the application file. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 (claims 2-29 dependent on) is indefinite in that it is unclear and thus indefinite as to what a “BE27” and “BE27 domain” is.  Applicants specification states that [0132] In some embodiments, the present technology comprises use of a gene editing nuclease-BE27 fusion in which a gene editing nuclease is fused to exon 27 from the BRCA2 gene .  Further it is unclear as to what a “BE27 domain” is.

The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1-19 are directed to all possible gene editing nuclease-BE27 fusion proteins comprising a gene editing nuclease domain and a BE27 domain (see also above rejection under 35 U.S.C. 112(b)).  The specification, however, only provides the representative species of those gene editing nuclease-BE27 fusion protein comprising a Cas9 gene editing nuclease domain and a BE27 domain comprising the amino acid sequence of SEQ ID NO:1, encompassed by these claims.  There is no disclosure of any particular structure to function/activity relationship in the disclosed species.  The specification also fails to describe additional representative species of these fusion proteins by any identifying structural characteristics or properties, for which no predictability of structure is apparent.  Given this lack of additional representative species as encompassed by the claims, and applicant’s lack of defining structural limitations of the claims, Applicants have failed to sufficiently describe the claimed invention, in such full, clear, concise, and exact terms that a skilled artisan would recognize Applicants were in possession of the claimed invention.
Applicant is referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov.

Claims 1-19 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for those gene editing nuclease-BE27 fusion protein comprising a Cas9 gene editing nuclease domain and a BE27 domain comprising the amino acid sequence of SEQ ID NO:1, encompassed by these claims, does not reasonably provide enablement for any possible gene editing nuclease-BE27 fusion protein comprising any gene editing nuclease domain and any BE27 domain. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Factors to be considered in determining whether undue experimentation is required, are summarized in In re Wands (858 F.2d 731, 8 USPQ 2nd 1400 (Fed. Cir. 1988)) as follows: (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claim(s).
Claims 1-19 are so broad as to encompass any possible gene editing nuclease-BE27 fusion protein comprising any gene editing nuclease domain and any BE27 domain broadly encompassed by the claims.  The claims rejected under this section of U.S.C. 112, first paragraph, place minimal structural AND functional limits and on the gene editing nuclease-BE27 fusion proteins.  Since the amino acid sequence of a protein determines its structural and functional properties, predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired activity requires a knowledge of and guidance with regard to which amino acids in the protein's sequence, if any, are tolerant of modification and which are conserved (i.e. expectedly intolerant to modification), and detailed knowledge of the ways in which the proteins' structure relates to its function.  However, in this case the disclosure is limited to those gene editing nuclease-BE27 fusion protein comprising a Cas9 gene editing nuclease domain and a BE27 domain comprising the amino acid sequence of SEQ ID NO:1.  While recombinant and mutagenesis techniques are known, it is not routine in the art to screen for multiple substitutions or multiple modifications, as encompassed by the instant claims, and the positions within a protein's sequence where amino acid modifications can be made with a reasonable expectation of success in obtaining the desired activity/utility are limited in any protein and the result of such modifications is unpredictable.  In addition, one skilled in the art would expect any tolerance to modification for a given protein to diminish with each further and additional modification, e.g. multiple substitutions.
	The specification does not support the broad scope of the claims which encompass any possible gene editing nuclease-BE27 fusion protein comprising any gene editing nuclease domain and any BE27 domain, because the specification does not establish: (A) regions of the protein (gene editing nuclease and BE27 domain) structure which may be modified without effecting  the desired activities; (B) the general tolerance of gene editing nucleases and BE27 domains to the specific modification and extent of such tolerance; (C) a rational and predictable scheme for modifying any amino acid residue of any gene editing nuclease and BE27 domain with an expectation of obtaining the desired biological function and (D) the specification provides insufficient guidance as to which of the essentially infinite possible choices is likely to be successful.  Because of this lack of guidance, the extended experimentation that would be required to determine which substitutions would be acceptable to retain the desired polymerase activity claimed and the fact that the relationship between the sequence of a peptide and its tertiary structure (i.e. its activity) are not well understood and are not predictable (e.g., see Ngo et al. in The Protein Folding Problem and Tertiary Structure Prediction, 1994, Merz et al. (ed.), Birkhauser, Boston, MA, pp. 433 and 492-495, Form-892), it would require undue experimentation for one skilled in the art to arrive at the majority of those methods and required polypeptides of the claimed genus having the desired outcome.
	Thus, applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims broadly including any gene editing nuclease-BE27 fusion protein comprising any gene editing nuclease domain and any BE27 domain.  The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of those gene editing nuclease-BE27 fusion proteins having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).
Art of Record
Davies et al., Interaction with the BRCA2 C terminus protects RAD51-DNA filaments from disassembly by BRC repeats, Nature Structural and Molecular Biology, Vol 4, No 6, pp 475-484,  June 2007.

WO 2017/142923
US 2015/0071899
Remarks
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G HUTSON whose telephone number is (571)272-0930.  The examiner can normally be reached on 6-3 EST Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (571) 272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






rgh
11/15/2022

/RICHARD G HUTSON/Primary Examiner, Art Unit 1652